Decisions of the Nebraska Court of Appeals
776	22 NEBRASKA APPELLATE REPORTS



                      Ronald G. Vlach, appellant, v.
                       Rhonda K. Vlach, appellee.
                                    ___ N.W.2d ___

                      Filed February 24, 2015.      No. A-14-076.

 1.	 Jurisdiction: Appeal and Error. An appellate court determines jurisdictional
     questions that do not involve a factual dispute as a matter of law.
 2.	 Declaratory Judgments. An action for declaratory judgment is sui generis;
     whether such action is to be treated as one at law or one in equity is to be deter-
     mined by the nature of the dispute.
 3.	 Jurisdiction: Appeal and Error. When a lower court lacks the authority to exer-
     cise its subject matter jurisdiction to adjudicate the merits of the claim, issue, or
     question, an appellate court also lacks the power to determine the merits of the
     claim, issue, or question presented to the lower court.

   Appeal from the District Court for Dodge County: Geoffrey
C. Hall, Judge. Appeal dismissed.
  Donald D. Schneider, of Don Schneider Law Office, for
appellant.
  Susan A. Anderson and Philip J. Kosloske, of Anderson &
Bressman Law Firm, P.C., L.L.O., for appellee.
   Moore, Chief Judge, and Inbody and Pirtle, Judges.
   Pirtle, Judge.
                        INTRODUCTION
   Ronald G. Vlach appeals the order of the district court for
Dodge County wherein the court denied his motion for leave
to file an amended complaint seeking to amend his original
declaratory judgment action into a dissolution of marriage
action. The court found that all of the issues in the declaratory
judgment action had been fully litigated and that the case was
concluded. Thus, the court found it did not have jurisdiction
over the dissolution of the parties’ marriage. Having found the
district court properly concluded it did not have jurisdiction in
that matter, we consequently find we do not have jurisdiction
to consider this appeal on the merits. For the reasons that fol-
low, we dismiss Ronald’s appeal.
        Decisions   of the  Nebraska Court of Appeals
	                         VLACH v. VLACH	777
	                      Cite as 22 Neb. Ct. App. 776

                         BACKGROUND
   On April 6, 2012, Ronald filed a declaratory judgment
action in the district court for Dodge County pursuant to Neb.
Rev. Stat. § 25‑21,149 et seq. (Reissue 2008). Ronald sought
a declaration that no marriage existed between himself and the
appellee, Rhonda K. Vlach. He asserted the parties’ certificate
of marriage was not filed as required by statute after their mar-
riage ceremony in October 1985.
   Ronald filed a motion for summary judgment on May 18,
2012. A hearing on the motion was held on June 4, and
on August 3, the district court for Dodge County overruled
Ronald’s motion for summary judgment. Ronald appealed that
order of the district court to the Nebraska Supreme Court.
   While Ronald’s motion for summary judgment was pending,
on June 14, 2012, Rhonda filed a complaint for dissolution
of marriage in the district court for Saunders County. Rhonda
stated that there was an action pending in Dodge County
wherein Ronald sought a declaration that the marriage of the
parties was void.
   On June 21, 2013, the Supreme Court rendered its opinion
regarding the declaratory judgment action in Vlach v. Vlach,
286 Neb. 141, 835 N.W.2d 72 (2013). The Supreme Court held
that the declaratory judgment action was filed for the determi-
nation of the marital status of the parties and that the parties
were legally married. Id.
   The judgment on the Supreme Court’s mandate was entered
by the district court for Dodge County on September 20, 2013,
and on the same day, Ronald filed a motion for leave to file
an amended complaint. The motion stated that the Supreme
Court answered the preliminary question as to whether the par-
ties were legally married. The proposed amended complaint
set forth the elements for a dissolution of the marriage and
requested that a division of the property and debts of the par-
ties be resolved.
   On January 24, 2014, the district court for Dodge County
denied Ronald’s motion for leave to file the amended com-
plaint, and Ronald timely appealed.
   Decisions of the Nebraska Court of Appeals
778	22 NEBRASKA APPELLATE REPORTS



                  ASSIGNMENTS OF ERROR
   Ronald’s assignments of error, consolidated and restated, are
as follows: (1) The district court erred in denying his motion
for leave to file an amended complaint for dissolution of mar-
riage, (2) the district court erred in finding the action was a
declaratory judgment action solely to determine whether or not
the marriage was valid, and (3) the district court for Dodge
County erred in finding it did not have jurisdiction over the
dissolution of the parties’ marriage and in finding the district
court for Saunders County properly had jurisdiction over the
matter. He also asserts the district court erred in receiving an
exhibit over his objection.
                  STANDARD OF REVIEW
   [1] An appellate court determines jurisdictional questions
that do not involve a factual dispute as a matter of law. Carney
v. Miller, 287 Neb. 400, 842 N.W.2d 782 (2014).
                           ANALYSIS
   Ronald’s original complaint, filed in the district court for
Dodge County, contained only one cause of action for a declar-
atory judgment. A declaratory judgment action seeks to declare
the rights, status, or other legal relations between the parties.
§ 25‑21,149. Ronald sought a determination whether the par-
ties were legally married, and the district court found Ronald
and Rhonda were legally married. Ronald appealed the district
court’s order to the Nebraska Supreme Court.
   [2] In Vlach v. Vlach, 286 Neb. 141, 835 N.W.2d 72 (2013),
the Nebraska Supreme Court stated that in this particular case,
the nature of the declaratory judgment action was the determi-
nation of the marital status of the parties. The Supreme Court
stated, “An action for declaratory judgment is sui generis;
whether such action is to be treated as one at law or one in
equity is to be determined by the nature of the dispute.” Id. at
149, 835 N.W.2d at 78. Accord American Amusements Co. v.
Nebraska Dept. of Rev., 282 Neb. 908, 807 N.W.2d 492 (2011).
The Supreme Court, applying principles of law, determined the
district court correctly decided the merits of the declaratory
judgment action.
         Decisions   of the  Nebraska Court of Appeals
	                          VLACH v. VLACH	779
	                       Cite as 22 Neb. Ct. App. 776

   After the Supreme Court’s decision, Ronald filed a motion
seeking to amend his complaint from a declaratory judgment
action, to instead seek a dissolution of the marriage. He asserts
that the issue considered by the Supreme Court was “the pre-
liminary issue in this case.”
   The district court denied Ronald’s motion for leave to file
an amended complaint, finding that “all issues related to [his]
declaratory action have been fully litigated, decided, and are
concluded.” The district court for Dodge County found it had
no jurisdiction over the dissolution of marriage action, because
Rhonda had filed a dissolution action in the district court for
Saunders County and that matter was still pending. On appeal,
Ronald asserts the district court for Dodge County erred in
denying his motion to amend.
   The appeal in this case is from the order denying Ronald’s
motion to file an amended complaint. The action he is attempt-
ing to amend has already been adjudicated on the merits, the
order was affirmed on appeal, and there has been a judgment
entered on the mandate in the trial court. As a result, there
was, and is, nothing pending before the district court for Dodge
County in that case. We find the declaratory judgment action
determining the marital status of the parties was a separate and
distinct action from any action for the dissolution of the parties’
marriage. As there was no pending action in the district court
which could be a proper subject of an amended complaint, the
district court properly concluded that it lacked jurisdiction to
allow Ronald to amend his complaint.
   [3] When a lower court lacks the authority to exercise its
subject matter jurisdiction to adjudicate the merits of the claim,
issue, or question, an appellate court also lacks the power to
determine the merits of the claim, issue, or question presented
to the lower court. McClellan v. Board of Equal. of Douglas
Cty., 275 Neb. 581, 748 N.W.2d 66 (2008). Having found that
the district court lacked jurisdiction to allow a complaint to
be amended in a case that had been fully litigated, we find we
also lack jurisdiction to consider the merits of Ronald’s claim
on appeal.
   Decisions of the Nebraska Court of Appeals
780	22 NEBRASKA APPELLATE REPORTS



                       CONCLUSION
   We find that after the Nebraska Supreme Court issued its
mandate on the declaratory judgment action, there was no
pending action in the district court which could be amended.
The district court correctly concluded that it lacked juris-
diction, and it follows that this court also lacks jurisdiction
on appeal.
                                            Appeal dismissed.



                  In   re I nterest of
                                     Ethan M., a child
                            under18 years of age.
                       State of Nebraska, appellee, v.
                           Daniel M., appellant.
                                    ___ N.W.2d ___

                       Filed February 24, 2015.     No. A-14-358.

 1.	 Juvenile Courts: Judgments: Appeal and Error. Cases arising under the
      Nebraska Juvenile Code are reviewed de novo on the record, and an appellate
      court is required to reach a conclusion independent of the trial court’s findings.
      However, when the evidence is in conflict, the appellate court will consider and
      give weight to the fact that the lower court observed the witnesses and accepted
      one version of the facts over the other.
 2.	 Juvenile Courts: Jurisdiction. Neb. Rev. Stat. § 43-247 (Supp. 2013) pro-
      vides that the juvenile court’s jurisdiction over any individual adjudged to be
      within the provisions of the juvenile code shall continue until the individual
      reaches the age of majority or the court otherwise discharges the individual from
      its jurisdiction.
 3.	 Juvenile Courts: Minors. The purpose of the juvenile code is to assure the rights
      of all juveniles to care and protection and a safe and stable living environment
      and to development of their capacities for a healthy personality, physical well-
      being, and useful citizenship to protect the public interest.
  4.	 ____: ____. The Nebraska Juvenile Code must be liberally construed to accom-
      plish its purpose of serving the best interests of juveniles who fall within it.
  5.	 ____: ____. The juvenile court has broad discretion as to the disposition of those
      who fall within its jurisdiction.
 6.	 Courts: Juvenile Courts: Jurisdiction: Minors. Both a civil court and a juve-
      nile court may be concerned on a primary basis with the welfare of the child, but,
      while their functions overlap, the basis of their jurisdiction and the scope of their
      powers differ.
 7.	 Juvenile Courts: Jurisdiction: Interventions: Parent and Child. The juvenile
      court can appropriately intervene between the parents and the child only if the